ORDER
The majority opinion filed September 8, 2004, slip op. 12991, and appearing at 383 F.3d 968 (9th Cir.2004), is hereby amended as follows:
1. Page 974, at end of second full paragraph, after citation to Iturribarria, 321 F.3d at 900-01, insert: “While this temporal distinction may not always be significant, in this case, Pineda’s allegedly ineffective assistance did not undermine the fairness of the removal proceedings in part because it was given well before the prospect of a hearing materialized.”
2. Page 975, at end of first paragraph: change “removed from the actual process itself’ to “which does not undermine the fairness of the actual process itself’
With these amendments, Judge McKeown has voted to deny the petition for rehearing en banc, and Judges Wallace and Mos-kowitz have so recommended. The full court has been advised of the petition for rehearing en banc and no judge of the court has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35. The petition for rehearing en banc is DENIED. No subsequent petitions for *1106rehearing or rehearing en banc may be filed.